EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Bancroft on 04/07/2021.

The application has been amended as follows: 
Claim 3, line 3: “detected spike events” was changed to “the detected spike events”.
Claim 3, line 3: “no biological source is present” was changed to “none of the biological sources are present”. 
Claim 3, line 4: “a biological source” was changed to “the biological source”. 
Claim 4, line 2: “group detected spike events” was changed to “group the detected spike events”. 
Claim 5, line 4: “detecting” was changed to “the detecting”. 
Claim 5, line 4: “determining” was changed to “the determining”. 
Claim 6, line 1: “applying” was changed to “the applying”.
Claim 6, line 2: “a time-lagged” was changed to “the time-lagged”.
Claim 9, line 1: “determining” was changed to “the determining”.
Claim 9, line 4: “recorded” was changed to “the recorded”.
Claim 10, line 1: “detecting” was changed to “the detecting”.
Claim 11, line 1: “detecting” was changed to “the detecting”.
Claim 14, line 1: “generating” was changed to “the generating”.
Claim 14, line 2: “output” was changed to “control signal”.
Claim 15, line 1: “generating” was changed to “the generating”. 
Claim 15, line 2: “output” was changed to “control signal”.
Claim 15, lines 3-4: “a biological source” was changed to “the biological source”.
Claim 16, line 2: “output” was changed to “control signal”.
Claim 19, line 1: “detecting” was changed to “the detecting”.
Claim 19, line 4: “generating” was changed to “the generating”. 
Claim 19, line 7: “signals is recorded” was changed to “signals are recorded”.
Claim 21, line 1: “identified” was changed to “determined”.
Claim 22, line 1: “determining” was changed to “the determining”.
Claim 22, line 6: “wherein generating at least one output comprises generating the at least one output” was changed to “the generating the at least one control signal comprises generating the at least one control signal”.
Claim 24, line 4: “output” was changed to “control signal”.
Claim 25, line 5: “output” was changed to “control signal”.
Claim 26, line 4: “output” was changed to “control signal”.
Claim 28, line 2: “at least one spike identification model” was changed to “the at least one spike identification model”.
Claim 29, line 1: “detecting” was changed to “the detecting the”.
Claim 29, line 2: “firing” was changed to “the firing”. 
Claim 29, line 2: “an action potential in at least one motor unit” was changed to “the action potential in the at least one motor unit”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the closest prior art in Spoof (U.S. Pub. No. 2019/0008453) (previously cited) in view of Sanger (U.S. Pat. No. 8311623) (applicant disclosed), Tran (U.S. Pub. No. 2019/0247650), and Harrison (U.S. Pat. No. 9351653) (previously cited) fails to disclose “detect the at least one spike event using an iterative process comprising: subtracting a detected spike event waveform from at least one of the plurality of neuromuscular signals to generate a residual neuromuscular signal; attempting to detect additional spike events in the residual neuromuscular signal; and stopping the iterative detection process when no additional spike events are detected in the residual neuromuscular signal”, in combination with the other claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791